UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-7951



RICHARD THOMAS PHELAN,

                                              Plaintiff - Appellant,

          versus

JOSEPH P. SACCHET, Warden; DOCTOR CHOWDHURY;
MATTEY CHANEY, R.N.; BRENDA HARMON,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. John R. Hargrove, Senior District Judge.
(CA-94-2665-AMD)


Submitted:   April 15, 1996                 Decided:   April 29, 1996


Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit
Judge.

Affirmed by unpublished per curiam opinion.


Richard Thomas Phelan, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Amy Kushner Kline, OFFICE OF THE ATTORNEY GENERAL
OF MARYLAND, Baltimore, Maryland; Joseph Barry Chazen, MEYERS,
BILLINGSLEY, SHIPLEY, RODBELL & ROSENBAUM, Riverdale, Maryland, for
Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's orders denying

relief on his 42 U.S.C. § 1983 (1988) complaint and denying his

motion for reconsideration. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Phelan v.
Sacchet, No. CA-94-2665-AMD (D. Md. Aug. 15, 1995, Oct. 23, 1995).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                2